Case 2:18-cv-09768-FMO-KS Document 80 Filed 06/12/19 Page 1 of 3 Page ID #:964



  1   DARIN W. SNYDER (S.B. #136003)
      dsnyder@omm.com
  2   ALEXANDER B. PARKER (S.B. #264705)
      aparker@omm.com
  3   BILL TRAC (S.B. #281437)
      btrac@omm.com
  4   ASHISH SUDHAKARAN (S.B. # 312941)
      asudhakaran@omm.com
  5   O’MELVENY & MYERS LLP
      Two Embarcadero Center, 28th Floor
  6   San Francisco, California 94111-3823
      Telephone: (415) 984-8700
  7   Facsimile: (415) 984-8701
  8   Attorneys for Defendants
      JADOOTV, INC., SAJID SOHAIL,
  9   and HASEEB SHAH
 10
                          UNITED STATES DISTRICT COURT
 11
                        CENTRAL DISTRICT OF CALIFORNIA
 12
                                      WESTERN DIVISION
 13
 14
       DISH NETWORK L.L.C.,                  Case No. 2:18-cv-09768-FMO-KS
 15
                         Plaintiff,          DEFENDANT SAJID SOHAIL’S
 16                                          SUPPLEMENTAL
             v.                              MEMORANDUM REGARDING
 17                                          DISH NETWORK L.L.C.’S
       JADOOTV, INC., SAJID SOHAIL,          MOTION TO COMPEL
 18    HASEEB SHAH, EAST WEST                DEFENDANTS JADOO TV, INC.
       AUDIO VIDEO, INC., and PUNIT          AND SAJID SOHAIL’S
 19    BHATT,                                PRODUCTION OF DOCUMENTS
 20                      Defendants.         Date:       June 26, 2019
                                             Time:       10:00 AM
 21                                          Judge:      Hon. Karen L. Stevenson
 22                                          Discovery Cut-Off:        Sept. 9, 2019
                                             Pre-Trial Conf.:          Mar. 13, 2020
 23                                          Trial Date:               Mar. 31, 2020
 24
 25         Pursuant to Local Civil Rule 37-2.3 Sajid Sohail submits this Supplemental
 26   Memorandum Regarding DISH Network L.L.C.’s Motion to Compel JadooTV, Inc.
 27   and Sajid Sohail’s Production of Documents filed on May 24, 2019. See Dkt. 75.
 28
                                                         SOHAIL’S SUPPL. MEMORANDUM RE: DISH
                                                                            MOTION TO COMPEL
                                                               CASE NO. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 80 Filed 06/12/19 Page 2 of 3 Page ID #:965



  1         This case has been automatically stayed as to JadooTV by JadooTV’s filing
  2   of a petition for bankruptcy. In the Joint Stipulation to DISH’s motion, JadooTV,
  3   Inc. and Sajid Sohail explained that DISH’s Motion to Compel was pointless
  4   because JadooTV “would be forced to file bankruptcy” resulting in an automatic
  5   stay of the case against JadooTV, unless DISH agreed to a stay. Dkt. 75-1 at 9. As
  6   represented, on May 31, 2019, JadooTV filed a voluntary petition for relief in the
  7   United States Bankruptcy Court for the Northern District of California under
  8   Chapter 11 of Title 11 of the United States Code. See Dkt. 78. Pursuant to 11
  9   U.S.C. § 362(a), JadooTV’s filing of the petition operates to stay this case against
 10   JadooTV.
 11         The case against Sohail is also very likely to be stayed. As the Court noted
 12   in its June 10, 2019 order to show cause as to the propriety of venue in this District,
 13   “[g]iven [DISH’s] theory of the case, it is unclear how this litigation can proceed as
 14   to the remaining defendants if it is stayed only as to Jadoo TV.” See Dkt. 79.
 15   DISH’s interrogatory response regarding the basis for Sohail’s personal liability in
 16   this action further demonstrates why the case against Sohail should be stayed—all
 17   of DISH’s claims against Sohail rely on the claims against JadooTV. See Ex. 1
 18   (“Plaintiff’s Response to Sajid Sohail’s First Set of Interrogatories (No. 1)”). Thus,
 19   Sohail’s refusal to produce documents was justified, and DISH’s request for
 20   attorneys’ fees should be denied.
 21         Even if the case against Mr. Sohail is not stayed, the Court should refrain
 22   from compelling Mr. Sohail to produce any documents in this case because most, if
 23   not all, of the documents DISH seeks in its motion are in JadooTV’s possession,
 24   custody, or control—not Mr. Sohail’s. Any discovery against Mr. Sohail is thus
 25   greatly limited by the automatic stay imposed by JadooTV’s bankruptcy petition.
 26         DISH’s motion to compel should be denied without prejudice, and DISH’s
 27   request for attorneys’ fees should be denied.
 28
                                                             SOHAIL’S SUPPL. MEMORANDUM RE: DISH
                                               -2-                              MOTION TO COMPEL
                                                                   CASE NO. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 80 Filed 06/12/19 Page 3 of 3 Page ID #:966



  1
  2   Dated: June 12, 2019                   O’MELVENY & MYERS LLP
  3
  4                                          By:        /s/ Darin W. Snyder
                                                        Darin W. Snyder
  5
                                             Attorneys for Defendant
  6                                          Sajid Sohail
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      SOHAIL’S SUPPL. MEMORANDUM RE: DISH
                                          -3-                            MOTION TO COMPEL
                                                            CASE NO. 2:18-CV-09768-FMO-KS
